 



EXHIBIT 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective August 16, 2007, by and between McGill Digital Solutions Inc., a
corporation duly organized and existing under the laws of Ontario, Canada, with
a place of business at 4510 Rhodes Drive, Suite 800, Windsor, ON, Canada N8W 5C2
(hereinafter referred to as the “Company”), and Robert Whent, a resident of the
province of Ontario, Canada (hereinafter referred to as “Executive”).
BACKGROUND OF AGREEMENT

•   The Company desires to employ Executive as its President and Executive
desires to accept such employment.

•   The Company is a subsidiary of Wireless Ronin Technologies, Inc. (“WRT”).

•   This Agreement provides, among other things, for base compensation for
Executive, a term of employment and severance payments in the event Executive is
terminated without Cause or by reason of a Change of Control of the Company.

     In consideration of the foregoing, the Company and Executive agree as
follows:
EMPLOYMENT
     Subject to the terms of Articles 3 and 6, the Company agrees to employ
Executive as its President pursuant to the terms of this Agreement, and
Executive agrees to such employment. Executive’s primary place of employment
shall be the offices located at 4510 Rhodes Drive, Suite 800, Windsor, ON,
Canada N8W 5C2.
     Executive shall generally have the authority, responsibilities, and such
duties as are customarily performed by a President of a similar size company.
Consistent with the foregoing, the Company may from time to time assign to
Executive such other duties relating to operations and management of the Company
as it determines are consistent with Executive’s experience and senior
management level.
     Executive shall carry out his duties in a professional and diligent manner
and conduct himself respectfully in his interaction with others. Executive shall
report to Jeffrey Mack, Chief Executive Officer of WRT and be subject to
direction by such officer of WRT or such other officer as the Board of the
Company or WRT shall specify, and shall generally be subject to direction and
advice of such Board.
BEST EFFORTS OF EXECUTIVE
     Executive shall use his best efforts and abilities in the performance of
his duties, services and responsibilities for the Company.
     During the term of his employment, Executive shall devote substantially all
of his business time and attention to the business of the Company and its
subsidiaries and affiliates and shall not engage in any substantial activity
inconsistent with the foregoing, whether or not such activity shall be engaged
in for pecuniary gain, unless approved by the Board, which approval shall be
given if such activities do not violate, or substantially interfere with his
performance of his duties, services and responsibilities under this Agreement.

 



--------------------------------------------------------------------------------



 



TERM AND NATURE OF EMPLOYMENT
     Executive’s employment hereunder shall be for an initial term commencing
August 16, 2007 and ending on August 15, 2008.
     The term of Executive’s employment shall automatically be extended for
successive one (1) year periods commencing on August 16, 2008 unless the Company
or Executive elects not to extend employment, by giving written notice to the
other not less than thirty (30) days prior to the end of the initial term or any
extension period. Neither the Company nor Executive shall be obligated to extend
the term of Executive’s employment. ALL PARTIES: NOTE AUTOMATIC RENEWAL
     The terms and conditions of this Agreement may be amended from time to time
with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Company’s Board or the WRT Compensation
Committee (the “Committee”).
COMPENSATION AND BENEFITS
     During the initial term of employment hereunder, Executive shall be paid a
base annual salary of Two Hundred and Twenty Five Thousand Dollars ($225,000.00)
per year (“Base Salary”), payable in accordance with the Company’s established
pay periods, reduced by all deductions and withholdings required by law and as
otherwise specified by Executive. The Company agrees to review Executive’s
performance and compensation annually. Executive’s Base Salary may be increased
(but not decreased) in the sole discretion of the Board. Base Salary shall not
be reduced after any such increase except in connection with Company
compensation reductions applied to all other senior executives of the Company.
In the event Executive’s employment shall for any reason terminate during the
Term, Executive’s final monthly Base Salary payment shall be made on a pro-rated
basis as of the last day of the month in which such employment terminated.
     During the term of employment, in addition to payments of Base Salary set
forth above, Executive may be eligible to participate in any performance-based
cash bonus or equity award plan, based upon achievement of individual and/or
Company goals established by the Board or WRT Compensation Committee.
Executive’s eligibility for such bonus plans and the extent of Executive’s
participation in those bonus plans shall be within the discretion of the
Company’s Board or WRT’s Compensation Committee.
     During the term of employment, Executive may be entitled to participate in
employee benefit plans, policies, programs and arrangements, as the same may be
provided and amended from time to time in the discretion of the Company’s Board
or the WRT Compensation Committee.
     The Company shall reimburse Executive for all reasonable business and
travel expenses incurred by Executive in carrying out Executive’s duties,
services, and responsibilities under this Agreement. Executive shall comply with
generally applicable policies, practices and procedures of the Company with
respect to reimbursement for, and submission of expense reports, receipts or
similar documentation of, such expenses.
VACATION AND LEAVE OF ABSENCE
     Vacation and leaves of absence shall be taken in accordance with the
Company’s policies for executive-level employees. Such policies shall be subject
to change from time to time. As of the date of this Agreement and for the
12-month period commencing on the date of this Agreement, Executive shall
annually be entitled to twenty-two (22) business days of paid time off (“PTO”),
in addition to the Company’s normal paid holidays; provided, however, that the
Company will allow the Executive to take statutory holidays prescribed for
Ontario instead of holidays observed by other U.S. based executive managers. The
Company furnished Executive with a copy of its PTO policy

 



--------------------------------------------------------------------------------



 



prior to the execution of this Agreement.
TERMINATION
     The Company may terminate Executive’s employment upon written notice
thereof. In the event of a termination of Executive without Cause, including a
termination by Executive for Good Reason or a decision by the Company not to
renew the employment of the Executive as per Section 3.02 hereof, Executive
shall be entitled to receive: (i) the Severance Payment provided in Section 6.01
and (ii) the bonus described in Section 6.03.
     Executive’s employment will terminate as of the date of the death or
Disability of the Executive. In the event of such termination, there shall be
payable to Executive or Executive’s estate Base Salary earned through the date
of death together with a pro-rata portion of any bonus due Executive pursuant to
any bonus plan or arrangement established or mutually agreed-upon prior to
termination, to the extent earned or performed based upon the requirements or
criteria of such plan or arrangement, as the Board shall in good faith
determine. Such pro-rated bonus shall be payable at the time and in the manner
payable to other executives of the Company who participate in such plan or
arrangement. For purposes of this Agreement “Disability” shall mean a
determination by the Board of the Company of the inability of Executive to
perform substantially all of his duties and responsibilities under this
Agreement due to illness, injury, accident or condition of either a physical or
psychological nature, and such inability continues for an aggregate of ninety
(90) days during any period of three hundred and sixty-five (365) consecutive
calendar days, subject to applicable human rights laws. Such determination shall
be made in good faith by the Board, the decision of which shall be conclusive
and binding.
     Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:
     Any conviction, guilty plea or no contest plea by Executive to an
indictable offence or a summary conviction offence which involves gross moral
turpitude, or any public or private conduct or behavior by Executive that has or
can reasonably be expected to have a detrimental effect on the Company and the
image of its management;
     Any act of material misconduct, insubordination, willful or gross
negligence, or breach of duty with respect to the Company, including, but not
limited to, embezzlement, fraud, dishonesty, nonpayment of an obligation owed to
the Company, or willful breach of fiduciary duty to the Company which results in
a material loss, damage, or injury to the Company;
     Any willful material breach of any material provision of this Agreement or
of the Company’s announced or written rules, codes or polices; provided,
however, that such breach shall not constitute Cause if Executive cures or
remedies such breach within thirty (30) days after written notice to Executive,
without material harm or loss to the Company, unless such breach is part of a
pattern of chronic breaches of the same, which may be evidenced by reports or
warning letters given by the Company to Executive, in which case such breach is
not deemed curable.
     Any unauthorized disclosure of any Company trade secret or confidential
information, conduct constituting unfair competition with respect to the
Company, including or inducing a party to breach a contract with the Company; or
     A willful violation of U.S. federal or state or Canadian national or
provincial securities laws.

 



--------------------------------------------------------------------------------



 



     Executive may terminate his employment upon sixty (60) days prior written
notice to the Company for “Good Reason.” For purposes of this Agreement, “Good
Reason” means any of the following actions taken by the Company without Cause:
     the Company or any of its subsidiaries materially reduces Executive’s Base
Salary or base rate of annual compensation, or otherwise materially changes
benefits provided to Executive under compensation and benefit plans,
arrangements, policies and procedures to be as a whole materially less favorable
to Executive, other than reductions in Base Salary permitted under Section 4.01;
     the Executive is demoted from his then current office with the Company
without his express written consent;
     without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than fifty (50) miles from the location of
Executive’s job or office immediately prior to such required change;
     a successor company fails or refuses to assume the Company’s obligations
under this Agreement; or
     the Company or any successor company breaches any of the material
provisions of this Agreement.
If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety
(90) days following the facts or event alleged to give rise to Good Reason.
     After the initial term described in Section 3.01 hereof, the Executive may
terminate his employment for any reason upon sixty (60) days prior written
notice to the Company.
     During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) neither the Company or any of its directors, or officers
shall directly or indirectly, make or publish any disparaging statements
(whether written or oral) regarding Executive. Information which the Company or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
shall not constitute a disparaging statement.
     Upon any termination of Executive’s employment with the Company, Executive
shall be deemed to have resigned from all other positions he then holds as an
officer, employee or director or other independent contactor of the Company or
any of its subsidiaries or affiliates, if any, unless otherwise agreed by the
Company and Executive.
SEVERANCE PAYMENTS
     The Company, its successors or assigns, will pay Executive as severance pay
(the “Severance Payment”) amount equal to twelve (12) months of the Executive’s
monthly Base Salary for full-time employment at the time of Executive’s
termination if (i) there has been a Change of Control of WRT (as defined in
Section 6.02), and (ii) Executive is an active and full-time employee of the
Company at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 5.04)), other than for Cause or death or disability. If Executive’s
employment is terminated by the Company without Cause, or by

 



--------------------------------------------------------------------------------



 



Executive for Good Reason, other than in connection with a Change of Control,
the Severance Payment shall be limited and equal to twelve (12) months of
Executive’s Base Salary. Nothing in this Section 6.01 shall limit the authority
of the Committee or Board to terminate Executive’s employment in accordance with
Section 5.03. Payment of the Severance Payment pursuant to Section 6.01, less
customary withholdings, shall be made in one lump sum within thirty (30) days of
the Executive’s termination or resignation or, at the Company’s election. No
Severance shall be payable if Executive’s employment is terminated due to death
or Disability.
     For the purposes of this Agreement, “Change of Control” shall mean any one
of the following:
     an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of 50% or more of either: (1) the then outstanding Stock;
or (2) the combined voting power of WRT’s outstanding voting securities
immediately after the merger or acquisition entitled to vote generally in the
election of directors; provided, however, that the following acquisition shall
not constitute a Change of Control: (i) any acquisition directly from WRT;
(ii) any acquisition by WRT; (iii) any acquisition by the trustee or other
fiduciary of any employee benefit plan or trust sponsored by WRT; or (iv) any
acquisition by any corporation with respect to which, following such
acquisition, more than 50% of the Stock or combined voting power of Stock and
other voting securities of WRT is beneficially owned by substantially all of the
individuals and entities who were beneficial owners of Stock and other voting
securities of WRT immediately prior to the acquisition in substantially similar
proportions immediately before and after such acquisition; or
     individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”), cease to constitute a majority of the Board.
Individuals nominated or whose nominations are approved by the Incumbent Board
and subsequently elected shall be deemed for this purpose to be members of the
Incumbent Board; or
     approval by the shareholders of WRT of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other voting securities so
that after the corporate change the immediately previous owners of 50% of Stock
and other voting securities do not own 50% of WRT’s Stock and other voting
securities either legally or beneficially; or
     the sale, transfer or other disposition of all substantially all of WRT’s
assets; or
     a merger of WRT with another entity after which the pre-merger shareholders
of WRT own less than 50% of the stock of the surviving corporation.
     A “Change of Control” shall not be deemed to occur with respect to
Executive if the acquisition of a 50% or greater interest in WRT is by a group
that includes the Executive, nor shall it be deemed to occur if at least 50% of
the Stock and other voting securities owned before the occurrence are
beneficially owned subsequent to the occurrence by a group that includes the
Executive.
     In addition to the Severance Payment, the Company, upon a Change of
Control, will pay Executive a bonus (“Severance Bonus”) in a lump sum within
thirty (30) days following a termination of employment pursuant to 6.01, an
amount equal to two (2) times Executive’s bonus earned for the prior fiscal year
or, upon a termination of Executive’s employment without cause other than in
connection with a Change of Control, a Severance Bonus equal to one and one-half
(1.5) times Executive’s bonus earned for the prior fiscal year. The Severance
Bonus payable pursuant to this Section 6.03 shall not, however, exceed
Executive’s target bonus as set forth in any bonus plan or arrangement in which
Executive participates at the time of termination of his employment. The
Severance Payment or Severance Bonus shall be reduced by the amount of cash
severance benefits to which Executive may be entitled pursuant to any other cash
severance plan,

 



--------------------------------------------------------------------------------



 



agreement, policy or program of the Company or any of its subsidiaries;
provided, however, that if the amount of cash severance benefits payable under
such other severance plan, agreement, policy or program is greater than the
amount payable pursuant to this Agreement, Executive will be entitled to receive
the amounts payable under such other plan, agreement, policy or program which
exceeds the Severance Payment or Severance Bonus payable pursuant to this
Section. Without limiting other payments which would not constitute “cash
severance-type benefits” hereunder, any cash settlement of stock options,
accelerated vesting of stock options and retirement, pension and other similar
benefits shall not constitute “cash severance-benefits” for purposes of this
Section 6.03.
     The Company may withhold from any amounts payable under this Agreement all
U.S. federal, state, city, Canadian national, provincial or municipal or other
taxes required by applicable law to be withheld by the Company.
     The provisions of this Article 6 will be deemed to survive the termination
of this Agreement for the purposes of satisfying the obligations of the Company
and Executive hereunder.
NONDISCLOSURE AND INVENTIONS
     Except as permitted or directed by the Company or as may be required in the
proper discharge of Executive’s employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company. “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive). Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances. Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company. “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.
     Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) and all moral rights relating thereto belong to
the Company or such subsidiary. Executive shall promptly disclose such Work
Product to the Board of Directors of the Company and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
employment by the Company) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments). For purposes of this Agreement, any Work Product or other
discoveries relating to the business of the Company or any subsidiaries on which
Executive files or claims a copyright or files a patent application, within one
year after termination of employment with the Company, shall be presumed to
cover and be Work Product conceived or developed by Executive in whole or in
part during the term of his employment with the Company, subject to proof to the
contrary by good faith, written

 



--------------------------------------------------------------------------------



 



and duly corroborated records establishing that such Work Product was conceived
and made following termination of employment.
     Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.
     In the event of a breach or threatened breach by Executive of the
provisions of this Article 7, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
     Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.
     The Executive understands and agrees that any violation of this Article 7
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
     The provisions of this Article 7 shall survive termination of this
Agreement indefinitely.
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
     In further consideration of the compensation to be paid to Executive
hereunder, including amounts payable to Executive as a Severance Payment,
Executive acknowledges that in the course of his employment with the Company he
will become familiar with the Company’s trade secrets and other Confidential
Information concerning the Company and that his services will be of a special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the period of his employment, and for a period of one year
following the end of Executive’s employment term specified in Section 3.01 or
any extension thereof, he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below and as such businesses exist or are
in the process during the period of his employment on the date of termination or
the expiration of the period his employment, within any geographical area within
Canada or the United States in which the Company or its subsidiaries or
affiliates engage or have defined plans communicated to Executive to engage in
such businesses. Nothing herein shall prevent Executive from being a passive
owner of not more than one percent of the outstanding stock of any class of a
corporation which is publicly traded in the United States, so long as Executive
has no participation in the business of such corporation. For the purposes of
this Agreement, “business” or “business of the Company” means, with respect to
and including the Company and its subsidiaries or affiliates, the design,
development, marketing and sale of interactive, e-learning and digital signage
products and solutions.

 



--------------------------------------------------------------------------------



 



     Executive agrees that during the term of his employment and for a period of
one (1) year after the termination of Executive’s employment he will not
directly or indirectly (i) in any way interfere or attempt to interfere with the
Company’s relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) employ or attempt to employ any of the
Company’s employees on behalf of any other entity, whether or not such entity
competes with the Company.
     Executive agrees that breach by him of the provisions of this Article 8
will cause the Company irreparable harm that is not fully remedied by monetary
damages. In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security. Nothing herein
shall be construed as prohibiting the Company from pursuing any other equitable
or legal remedies available to it for such breach or threatened breach,
including the recovery of damages from Executive.
     The Executive understands and agrees that any violation of this Article 8
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.
     The obligations contained in this Article 8 shall survive the termination
of this Agreement as described in this Article 8.
MISCELLANEOUS
     Governing Law. This Agreement shall be governed and construed according to
the laws of the Province of Ontario without regard to conflicts of law
provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 9.06, such dispute shall be resolved only in the Superior
Court of Justice Ontario, Southwest Region in a court located in the City of
Windsor, Ontario and each party hereto unconditionally (a) submits for itself in
any proceeding relating to this Agreement, or for recognition and enforcement of
any judgment in respect thereof, to the Superior Court of Justice Ontario,
Southwest Region and agrees that all claims in respect to any such proceeding
shall be heard and determined in the Superior Court of Justice Ontario,
Southwest Region; (b) consents that any such proceeding may and shall be brought
in such courts and waives any objection that it may now or thereafter have to
the venue or jurisdiction of any such proceeding in any such court or that such
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; waives all right to trial by jury in any proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its performance under or the enforcement of this Agreement; (d) agrees that
service of process in any such proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 9.08; and (e) agrees that nothing in this Agreement shall affect the
right to effect service of process in any other manner permitted by the laws of
the Province of Ontario.
     Successors. This Agreement is personal to Executive and Executive may not
assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity. This Agreement
may be assigned by the Company. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, of all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Agreement, shall
mean the Company as defined above and any successor or assignee to the business
or assets which by reason hereof becomes bound by the terms and provisions of
this Agreement.

 



--------------------------------------------------------------------------------



 



     Waiver. The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.
     Entire Agreement; Modification. This Agreement supersedes, revokes and
replaces any and all prior oral or written understandings, if any, between the
parties relating to the subject matter of this Agreement; provided, however,
that the Noncompetition Agreement entered into between Executive and WRT of even
date shall, to the extent it relates to any of the subject matter of this
Agreement, be deemed to be an independent obligation of Executive and be
enforceable in accordance with its terms. The parties agree that this Agreement:
(a) is the entire understanding and agreement between the parties; and (b) is
the complete and exclusive statement of the terms and conditions thereof, and
there are no other written or oral agreements in regard to the subject matter of
this Agreement. Except for modifications described in Section 3.01 and
Section 4.01, this Agreement shall not be changed or modified except by a
written document signed by the parties hereto.
     Severability and Blue Penciling. To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable as written, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
     Arbitration. Any dispute, claim or controversy arising under this Agreement
shall, at the request of any party hereto be resolved by binding arbitration in
Ontario, Canada and if possible conducted in Windsor, Ontario by a single
arbitrator selected by the Company and Executive, with arbitration governed by
the Arbitration Act, 1991 (Ontario); provided, however, that a dispute, claim or
controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive). Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator. In the event
the Company and Executive are unable to agree upon such arbitrator, the
arbitrator shall, upon petition by either the Company or Executive, be
designated by a judge of the Superior Court of Justice of Ontario, Southwest
Region. The arbitrator shall have the authority to make awards of damages as
would any court in Ontario having jurisdiction over a dispute between employer
and Executive, except that the arbitrator may not make an award of exemplary
damages or consequential damages. In addition, the Company and Executive agree
that all other matters arising out of Executive’s employment relationship with
the Company shall be arbitrable, unless otherwise restricted by law.
     In any arbitration proceeding, each party shall pay the fees and expenses
of its or his own legal counsel.
     The arbitrator, in his or her discretion, shall award legal fees and
expenses and costs of the arbitration, including the arbitrator’s fee, to a
party who substantially prevails in its claims in such proceeding.
     Notwithstanding this Section 9.06, in the event of alleged noncompliance or
violation, as the case may be, of Sections 7 or 8 of this Agreement, the Company
may alternatively apply to a court of competent jurisdiction for a temporary
restraining order, injunctive and/or such other legal and equitable remedies as
may be appropriate.
     Legal Fees. If any contest or dispute shall arise between the Company and
Executive regarding any provision of this Agreement, and such dispute results in
court proceedings or arbitration, a party that prevails with respect to a claim
brought and pursued in connection with such

 



--------------------------------------------------------------------------------



 



dispute, shall be entitled to recover its legal fees and expenses reasonably
incurred in connection with such dispute. Such reimbursement shall be made as
soon as practicable following the resolution of the dispute (whether or not
appealed) to the extent a party receives documented evidence of such fees and
expenses.
     Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
     Survival. The provisions of this Article 9 shall survive the termination of
this Agreement, indefinitely.
     IN WITNESS WHEREOF the following parties have executed the above instrument
the day and year first above written.

            WIRELESS RONIN TECHNOLOGY, INC.
      By:   /s/ Jeffrey C. Mack         Jeffrey C. Mack        President and
Chief Executive Officer        EXECUTIVE
      By:   /s/ Robert Whent         Robert Whent             

 